[exhibit101page001.jpg] 



 






 



                

             



[exhibit101page002.jpg]



                

             



[exhibit101page003.jpg]



                

             



[exhibit101page004.jpg]



                

             



[exhibit101page005.jpg]



                

             



[exhibit101page006.jpg]



                

             



[exhibit101page007.jpg]



                

             



[exhibit101page008.jpg]



                

             



[exhibit101page009.jpg]



                

             





